United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Atlanta, GA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0879
Issued: July 15, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2015 appellant filed a timely appeal from the October 30, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant’s July 8, 2009 employment injury caused any permanent
impairment to her right lower extremity.
FACTUAL HISTORY
On July 8, 2009 appellant, a 38-year-old mail handler, sustained an injury in the
performance of duty when she stepped into a hole while carrying sacks of mail. She stated that
1

5 U.S.C. § 8101 et seq.

her right knee was bruised and swollen at the top and that this was a knee she had previously
injured. Appellant also stated there was tingling in her right ankle.
OWCP accepted appellant’s claim for contusion of the right knee and right lower
extremity. Following an imaging study showing radial tears involving the free edge of the body
and posterior horn of the medial meniscus, it accepted appellant’s claim for the additional
condition of right medial meniscus tear.
Shortly thereafter appellant underwent arthroscopic surgery for a medial meniscectomy.
However, the articular surface in the medial and lateral compartments was normal. There was a
large, thick medial plica in the suprapatellar area, which the Board-certified orthopedic surgeon,
Dr. Howard B. Krone, excised. No meniscectomy was warranted.
Appellant filed a claim for a schedule award on September 3, 2014. Dr. Krone evaluated
appellant’s impairment. He described her complaint of some chronic pain, 3/5 on occasion, over
the medial femoral condyle of the right knee. There was no swelling, locking, or giving way.
There was some slight tenderness over the medial femoral condyle but no evidence of any
thickening or effusion. Appellant had full range of motion and no patellofemoral crepitus. Xrays were normal. It was Dr. Krone’s opinion that appellant had no permanent impairment to the
right knee based on the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides) (6th ed. 2009).
An OWCP medical adviser reviewed Dr. Krone’s evaluation. He noted that appellant’s
arthroscopic surgery showed the menisci intact. The source of appellant’s problem was instead a
large, thick plica, and the sixth edition of the A.M.A., Guides did not provide an impairment
rating for plica. The medical adviser agreed with appellant’s orthopedic surgeon that appellant
had no permanent impairment of her right lower extremity.
In a decision dated October 30, 2014, OWCP denied appellant’s schedule award claim. It
found that the medical evidence did not support that she had a permanent impairment to her right
lower extremity.
LEGAL PRECEDENT
The schedule award provision of FECA2 and the implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

2

standards applicable to all claimants. OWCP has adopted the A.M.A., Guides as the appropriate
standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of the A.M.A.,
Guides is used to calculate schedule awards.6
ANALYSIS
Appellant filed a claim for a schedule award, but submitted no evaluation showing
permanent impairment due to her July 8, 2009 work injury. Her surgeon, Dr. Krone, found no
impairment of her right lower extremity. An OWCP medical adviser reviewed the matter and
agreed. Thus, no physician has supported appellant’s schedule award claim.
OWCP accepted appellant’s claim for a right knee contusion and a medial meniscus tear.
Table 16-3, page 509 of the A.M.A., Guides, provides a default lower extremity impairment
rating of two percent for a meniscal tear, partial medial or lateral meniscectomy, or meniscal
repair. When Dr. Krone performed the arthroscopy, he found no tear. As the medical adviser
noted, the menisci were intact. There was no physical basis, therefore, for the payment of a
schedule award.
The medical adviser noted that the sixth edition of the A.M.A., Guides does not provide
an impairment rating for plica. In fact, Table 16-3, page 509 of the A.M.A., Guides provide a
default impairment rating of one percent for soft-tissue injuries such as bursitis, plica, history of
contusion, or other soft-tissue lesion. Impairment ratings for schedule awards include those
conditions accepted by OWCP as job related.7 OWCP did not accept the condition of plica. To
receive any rating for plica or history of contusion, however, Table 16-3 requires significant
consistent palpatory findings or radiographic findings. When Dr. Krone performed his
impairment evaluation, he described the tenderness over appellant’s medial femoral condyle as
“some slight tenderness,” not significant. X-rays were normal, and appellant had full range of
motion. Thus, there was again no basis for the payment of a schedule award.
Because the medical opinion evidence does not support that appellant’s July 8, 2009
employment injury caused any permanent impairment to her right lower extremity, the Board
finds that appellant is not entitled to a schedule award. Accordingly, the Board will affirm
OWCP’s October 30, 2014 decision.
CONCLUSION
The Board finds that the medical opinion evidence fails to establish that appellant’s
July 8, 2009 employment injury caused any permanent impairment to her right lower extremity.

5

20 C.F.R. § 10.404; Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5.a (February 2013).
7

Id. at Chapter 2.808.5.d.

3

ORDER
IT IS HEREBY ORDERED THAT the October 30, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 15, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

